internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp plr-113411-00 date date in re legend parent subsidiaries state a we respond to your letter dated date in which you requested that the commissioner make a determination under sec_1_1502-75 of the income_tax regulations that subsidiaries have joined in the making of the initial consolidated_return filed by parent for the short_period date through date parent is a calendar_year taxpayer that uses the accrual_method of accounting and was organized under the laws of state a subsidiaries are calendar_year taxpayers that use the accrual_method of accounting and are wholly owned by parent for the short_period date through date parent and subsidiaries reported their income and expenses on a consolidated_return form_1120 the tax_return was filed on a timely basis however although the consolidated_return filed by parent included a form_851 containing the names of subsidiaries it did not include any forms authorization and consent of subsidiary_corporation to be included in consolidated_income_tax_return parent has made the following representations for the short_period date through date the calendar_year ended date and the short_period ended date the following has occurred i the income and deductions of parent and subsidiaries were included in the parent’s group consolidated_returns for and subsequent periods through and including date ii the subsidiaries did not file separate returns for or for subsequent taxable years through and including the taxable_year ended date and iii the subsidiaries were included on form_851 affiliations schedule that was attached to the consolidated_return filed by the group for the taxable years ending in and subsequent taxable years through and including the taxable_year ended date a copy of the form_851 for each of the respective periods in which a consolidated_return was filed by the parent group has been submitted forms were omitted from parent’s initial consolidated_return due to an unintentional and apparent oversight on the part of its tax preparer as confirmed by parent’s tax preparer under penalties of perjury the statute_of_limitations has not expired with respect to the consolidated_returns filed by the parent group for the periods ended date date and date sec_1_1502-75 of the income_tax regulations provides in part that an affiliated_group_of_corporations which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is being filed consents pursuant to sec_1_1502-75 of the regulations to the regulations issued under sec_1502 of the internal_revenue_code the code sec_1_1502-75 of the regulations sets forth several provisions that corporations may rely upon in order to satisfy the consent requirement set forth in sec_1_1502-75 of the regulations sec_1_1502-75 of the regulations provides that consent to the filing of a consolidated_return is made by a member_of_an_affiliated_group that joins in the making of a consolidated_return this subsection of the regulations then provides that a corporation shall be deemed to have joined in the making of a consolidated_return if it files a form_1122 authorization and consent of subsidiary_corporation to be included in consolidated_income_tax_return in the manner set forth in sec_1_1502-75 of the regulations if however a member has failed to file a form_1122 in the manner set forth in sec_1_1502-75 of the regulations it may attempt to rely upon sec_1 b of the regulations in order to satisfy the requirement of sec_1_1502-75 that it consent to the regulations issued under sec_1502 of the code sec_1_1502-75 of the regulations states that the commissioner may determine under the facts and circumstances of a case that a member_of_an_affiliated_group has joined in the making of a consolidated_return by the group the circumstances among others that the commissioner will take into account in making this determination include the following whether or not the income and deductions of the member were included in the consolidated_return whether or not a separate_return was filed by the member for that taxable_year and whether or not the member was included in the affiliations schedule form_851 if the commissioner determines under sec_1_1502-75 that a member has joined in the making of a consolidated_return the member will be treated as if it had filed a form_1122 for the year for which the consolidated_return was filed for purposes of sec_1_1502-75 of the regulations based on the information submitted and the representations made it is held that subsidiaries have joined in the making of the consolidated_return filed by parent for the taxable_period ending date subsidiaries will therefore be treated as if they had filed forms for purposes of sec_1_1502-75 of the regulations no opinion is expressed as to the tax treatment of this case under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the above stated facts that are not directly covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be forwarded to the service_center with which the subject group’s consolidated federal_income_tax return was filed in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by christopher schoen assistant to the chief branch
